UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53186 BONAMOUR, INC. (Exact name of registrant as specified in its charter) Colorado 37-1441050 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5190 N. Central Expressway, Suite 900, Dallas, Texas 75206-5141 (Address of principal executive offices) (Zip Code) (214) 855-0808 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer ¨Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares outstanding of the Registrant’s Common Stock as of May 9, 2012 was 199,500,000. TABLE OF CONTENTS Page PARTI –FINANCIAL INFORMATION 1 ITEM 1. FINANCIAL STATEMENTS 1 Condensed Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 (Audited) 1 Condensed Statements of Operations for the Three Months Ended March 31, 2012 and 2011 and for the Period from Inception August 9, 2002 (Inception) through March 31, 2012 (Inception) 2 Statement of Stockholders’ Deficit For the Period From August 9, 2002 (Inception) through March 31, 2012 (Unaudited) 3 Condensed Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 and for the Period from Inception (August 9, 2002) through March 31, 2012 (Unaudited) 4 Notes to Condensed Financial Statements 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 4. CONTROLS AND PROCEDURES 9 PARTII – OTHER INFORMATION 10 ITEM 1. LEGAL PROCEEDINGS 10 ITEM 1A. RISK FACTORS 10 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 10 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 10 ITEM 4. MINE SAFETY DISCLOSURES 10 ITEM 5. OTHER INFORMATION 10 ITEM 6. EXHIBITS 10 SIGNATURES 10 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS BONAMOUR, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS March 31, December 31, (unaudited) (audited) ASSETS Current Assets: Cash $ $ Amount due from related party - Prepaid expense Total current assets Other Assets: Software development costs, net of amortization of $3,750 and $2,500, respectively Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Customer deposit-related party $ $ Accounts payable Total current liabilities Commitments and Contingencies Stockholders' Deficit: Preferred stock - no par value; 25,000,000 shares authorized; 5,000,000 shares issued and outstanding Common stock - no par value; 500,000,000 shares authorized; 199,500,000 shares issued and outstanding Additional paid in capital Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying footnotes are an integral part of these financial statements. 1 BONAMOUR, INC. (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 FOR THE PERIOD FROM AUGUST 9, 2002 (INCEPTION) THROUGH MARCH 31, 2012 (UNAUDITED) August 9, 2002 (Inception) Three Months Ended through March 31, 2012 March 31, 2011 March 31, 2012 Revenues, net $
